Citation Nr: 0009243	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  98-01 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for headaches as a 
manifestation of an undiagnosed illness.  

2.  Entitlement to service connection for fatigue as a 
manifestation of an undiagnosed illness.

3.  Entitlement to service connection for fevers as a 
manifestation of an undiagnosed illness.  



REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARINGS ON APPEAL

The veteran, B.P. and L.W. 


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1984 to 
January 1992, with service in the Southwest Asia theater of 
operations from August 16, 1990 to March 25, 1991.  

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from an October 1995 rating action 
of the Winston-Salem, North Carolina Regional Office (RO) of 
the Department of Veterans Affairs (VA), which denied, among 
other claims, service connection for chronic fatigue, 
gastrointestinal problems and headaches as due to an 
undiagnosed illness.  The veteran submitted a notice of 
disagreement (NOD) in January 1996 and the RO issued a 
statement of the case (SOC) in January 1998.  The veteran's 
substantive appeal was received in February 1998, at which 
time he requested a personal hearing before a Member of the 
Board at the RO.  

The veteran appeared at a videoconference hearing before an 
Acting Member of the Board in May 1998; however, the tape of 
that hearing could not be found.  In response to a letter 
informing his that he was entitled to another hearing, the 
veteran indicated his desire to have another hearing before a 
Member of the Board at the RO.  The Board remanded the case 
in February 1999 in order to scheduled the veteran for such a 
hearing.  In April 1999, the veteran appeared at a 
videoconference hearing before another Member of the Board.  
A transcript of that hearing is associated with the record.  

This matter is also before the Board on appeal from an 
October 1997 rating action, by which the RO denied a claim of 
service connection for fevers of unknown origin as due to an 
undiagnosed illness.  In the February 1999 remand, the Board 
noted that the veteran had expressed disagreement with that 
denial in the January 1998 substantive appeal and in a May 
1998 statement and the RO was instructed to provide the 
veteran with a SOC on that issue.  The SOC was issued in 
March 1999 and the veteran submitted a substantive appeal in 
April 1999.  

Among the issues included in the February 1999 Board remand 
were claims of entitlement to service connection for hiatal 
hernia with gastroesophageal reflux disease (claimed as 
gastrointestinal problems) and obstructive sleep apnea 
(claimed as fatigue) as manifestations of an undiagnosed 
illness.  At the April 1999 hearing, the veteran withdrew his 
appeal regarding the claimed gastrointestinal problems.  See 
transcript (T.) page 3.  In response to direct questioning 
from the Board Member, the veteran also indicated that he 
wished to withdraw the claim of service connection for sleep 
apnea and he clarified his claim regarding the fatigue.  The 
Board Member noted that the issue on appeal was more 
appropriately characterized as service connection for fatigue 
as due to an undiagnosed illness and the veteran agreed with 
that description.  See T. page 22.   

In a written statement received from the veteran in February 
1996, he specifically withdrew his September 1995 claim for 
entitlement to a total rating based on individual 
unemployability.  Thus, the issues presently before the Board 
are limited to those noted on the title page.

Pursuant to 38 U.S.C.A. § 7102(a) (West 1991) and 38 C.F.R. § 
19.3 (1998), a proceeding before the Board may be assigned to 
an individual Member of the Board or to a panel of three or 
more Members for decision.  In addition, under 38 C.F.R. 
§ 20.707, the Member who conducts the hearing in an appeal 
shall participate in making the final determination of the 
claim.  As the veteran appeared at two videoconference 
hearings before two different Members, the appeal will be 
reviewed by an expanded panel of the Board, including those 
Board Members who conducted the May 1998 and April 1999 
videoconference hearings.  


FINDINGS OF FACT

The veteran's claims of service connection for headaches, 
fatigue and fevers as manifestations of an undiagnosed 
illness are plausible.  


CONCLUSION OF LAW

The claims of service connection for headaches, fatigue and 
fevers as manifestations of an undiagnosed illness are well 
grounded.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veterans Affairs shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  The Secretary has the duty to assist the 
claimant in developing facts pertinent to the claim if the 
claim is determined to be well grounded.  38 U.S.C.A. 
§ 5107(a).  Thus, the threshold question to be answered is 
whether the claimant has presented well-grounded claims; that 
is, claims which are plausible.  Review of the evidence, 
summarized below, persuades the Board that the veteran's 
claims are well grounded.

Service connection for chronic, undiagnosed illnesses arising 
from service in Southwest Asia during the Gulf War is 
governed by 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  
38 U.S.C.A. § 1117 authorizes VA to compensate any Persian 
Gulf veteran suffering from a chronic disability resulting 
from an undiagnosed illness or combination of undiagnosed 
illnesses which became manifest either during active duty in 
the Southwest Asia theater of operations during the Persian 
Gulf War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  Under the 
implementing regulation, service connection will be awarded 
to a Persian Gulf veteran who exhibits objective indications 
of chronic disability which result from an illness or 
combination of illnesses manifested by one or more signs or 
symptoms and the chronic disability became manifest either 
during active service in the Southwest Asia theater of 
operations during the Persian Gulf war or to a degree of 10 
percent or more not later than December 31, 2001 and by 
history, physical examination and laboratory tests it cannot 
be attributed to any known clinical diagnosis.  38 C.F.R. 
§ 3.317 (1999).

Although the United States Court of Appeals for Veterans 
Claims (hereinafter "the Court") has not yet ruled on what 
constitutes a well-grounded claim under 38 U.S.C. § 1117 and 
38 C.F.R. § 3.317, the VA General Counsel has issued a 
precedential opinion on this subject.  In summary, the 
General Counsel held that a well-grounded claim for 
compensation under 38 U.S.C. § 1117 (a) and 38 C.F.R. § 3.317 
generally requires the submission of some evidence of these 
four elements: (1)  active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf war; (2)  the manifestation of one or more signs or 
symptoms of undiagnosed illness; (3)  objective indications 
of chronic disability during the relevant period of service 
or to a degree of disability of 10 percent or more within the 
specified presumptive period; and (4)  a nexus between the 
chronic disability and the undiagnosed illness.  VAOPGCPREC 
4-99 (May 3, 1999).  

For purposes of 38 U.S.C.A. § 1117, "objective indications 
of chronic disability" include both "signs," in the 
medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.  In addition, 
disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id.  

The veteran contends that the claimed conditions had their 
onset within approximately three months from separation from 
service and he has repeatedly complained of headaches, 
fatigue and fevers.  The report of a December 1993 VA 
examination included complaints of occasional headaches.  The 
report of an August 1995 VA hospitalization noted a history 
of "severe" fatigue occurring two to three days per month 
since the veteran's return from the Persian Gulf.  On 
admission, the veteran reported fevers, with headache.  The 
final diagnoses included fever, etiology undetermined.  It 
was noted that rheumatologic disease was considered unlikely.  

The report of a November 1995 VA hospitalization noted a 
history of flu-like symptoms, including arthralgia, fever and 
chills of several days duration, occurring every three months 
for approximately one year.  It was also noted that between 
those episodes, the veteran had fatigue and weakness.  

In numerous statements, both written and offered as testimony 
at the April 1999 personal hearing, the veteran has 
reiterated his complaints of headaches, fever and fatigue and 
the effect those symptoms have had on his ability to work.  
In addition, he has submitted statements from family members, 
co-workers and friends who reported that since separation 
from service, the veteran was sick on many occasions and had 
to miss work.  

The report of an April 1996 VA examination included the 
veteran's reported history of regularly occurring headaches 
and a diagnosis of headaches.  The report of a December 1996 
VA examination included diagnoses of "fatigue is likely 
associated with psoriatic arthritis" and sleep apnea, by 
history.  The examiner commented that sleep apnea can be a 
cause of "tiredness" if it is severe and the systemic 
disease of psoriatic arthritis is a reasonable cause for 
fatigue.  

Regarding the claimed conditions, the Board notes that the 
April 1996 VA examination included a diagnosis of headaches, 
confirming the veteran's symptoms.  The report of the July 
1995 VA hospitalization yielded a diagnosis of fever of 
unknown etiology.  The diagnosis of fatigue was confirmed 
following the December 1996 VA examination.  Although the 
examiner further commented that the fatigue could be due to 
both sleep apnea or service-connected psoriatic arthritis, 
the exact relationship has not been confirmed.  Thus, there 
is at least some evidence suggesting a nexus between the 
veteran's symptoms of headache, fatigue and fevers and an 
undiagnosed illness.  Therefore, subject to the Remand 
section below, the veteran's claims of service connection for 
headaches, fatigue and fevers as manifestations of an 
undiagnosed illness are well grounded.  

ORDER

The claim for service connection for headaches, fatigue and 
fevers as manifestations of an undiagnosed illness are well 
grounded and to this extent the appeal is allowed.


REMAND

Inasmuch as the veteran has submitted well-grounded claims, 
VA is obligated to assist him in the development of those 
claims.  38 U.S.C.A. § 5107(a).  While the veteran has been 
diagnosed with headaches, fatigue and fevers of unknown 
etiology, further examination is necessary to evaluate the 
claims of service connection.  Symptom-based "diagnoses" 
such as (but not limited to) arthralgia, fatigue and 
headaches are not considered diagnosed conditions for 
compensation purposes.  If the presence of a diagnostic 
entity responsible for the complaints is not confirmed, the 
examiner should note whether there are any objective 
indications of an undiagnosed illness.  

While the veteran has been noted to have "persistent" 
fatigue, it should be determined whether the fatigue is 
related to a service-connected disability, a manifestation of 
an undiagnosed illness, or a symptom of chronic fatigue 
syndrome.  The criteria for diagnosing chronic fatigue 
syndrome appear in 38 C.F.R. § 4.88a.  

Among the determinations made in the October 1997 rating 
action was a denial of the veteran's claim of service 
connection for left ankle strain.  At the April 1999 
videoconference hearing, the presiding Board Member noted 
that the hearing testimony from the May 1998 videoconference 
hearing (the transcript of which has not been located) would 
be considered a NOD to the October 1997 rating decision.  See 
T. pg. 24.  Thus, the RO should issue a SOC, pursuant to 
38 C.F.R. § 19.26, so that the veteran may have an 
opportunity to complete an appeal as to that issue if he so 
chooses.  

Thus, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated him for 
headaches, fatigue or fevers since 1996.  
After securing the necessary release, the 
RO should attempt to obtain copies of all 
records from the identified treatment 
sources.  

2.  Following completion of the above 
development, the veteran should be 
afforded a VA general medical 
examination.  The claims folder and a 
copy of this REMAND must be made 
available to the examiner for review 
prior to the examination.  The examiner 
should note in detail all reported 
symptoms of headaches, fatigue and 
fevers.  

(a)  The examiner should provide details 
about the onset, frequency, duration and 
severity of all complaints relating to 
headaches, fatigue and fevers and 
indicate what precipitates and what 
relieves them.

(b)  The examiner should determine if 
there are any objective medical 
indications that the veteran is suffering 
from headaches, fatigue or fevers.  

(c)  The examiner should specifically 
determine if the veteran has a disability 
manifested by headaches or fever or 
whether his complaints of headaches and 
fever are attributable to another known 
diagnostic entity.  Symptom-based 
diagnoses are not considered as diagnosed 
conditions for compensation purposes.  If 
the presence of a diagnostic entity 
responsible for the headaches and fever 
is not confirmed, the examiner should 
note whether there are any objective 
indications of an undiagnosed illness, as 
manifested by these symptoms.  

(d)  The examiner should specifically 
determine if the veteran has chronic 
fatigue syndrome (see 38 C.F.R. § 4.88) 
or whether his complaints of fatigue are 
attributable to another known diagnostic 
entity.  If not, the examiner should 
specifically state whether he/she is 
unable to ascribe a diagnosis to the 
veteran's fatigue.  The examiner should 
be aware that symptom-based "diagnoses" 
are not considered as diagnosed 
conditions for compensation purposes.  

(e)  Specialist examinations should be 
conducted if indicated.  Complete 
rationale for all opinions expressed must 
be provided.  

3  Following completion of the foregoing, 
the RO must review the claims folder and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all test reports, special studies or 
opinions requested, appropriate 
corrective action is to be taken.  

4.  Thereafter, the RO should again 
review the veteran's claims.  If any 
benefit sought on appeal remains denied, 
the veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

5.  The RO should issue a SOC on the 
veteran's claim regarding service 
connection for left ankle strain and 
notice that a timely substantive appeal 
must be received if the veteran wishes to 
complete an appeal as to that additional 
issue.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



			
                  D. C. SPICKLER                                             
R. L. SHAW
Member, Board of Veterans' Appeals	Acting Member, Board of 
Veterans' Appeals



		
                                            BARBARA B. 
COPELAND
Member, Board of Veterans' Appeals
	

 

